DETAILED ACTION
Applicant's preliminary amendment, filed 06 March 2020, is acknowledged.  No claims have been added or cancelled.  Claims 3-23, 25-31, and 34 have been amended.  Claims 1-34 are pending and subject to a restriction requirement and election of species.
It is noted that several of the claims appear to have improper claim dependencies and to include language such as “preferably” that is not appropriate for U.S. prosecution.  In addition “use” claims such as claim 29 do not comply with U.S. statutory requirements.  The claims have been assigned to groups for restriction purposes based on their general subject matter.    

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 5-7, drawn to a bispecific antigen binding molecule comprising at least one antigen binding domain that binds 4-1BB and comprises complementarity determining regions (CDRs) defined by SEQ ID NOS: 1-6 and at least one antigen binding domain capable of specific binding to a target cell antigen, wherein the target cell antigen is FAP, classified in CPC class C07K16/2878 and C07K16/40.

II.	Claims 8-10, drawn to a bispecific antigen binding molecule comprising at least one antigen binding domain that binds 4-1BB and comprises complementarity determining regions (CDRs) defined by SEQ ID NOS: 1-6 and at least one antigen binding domain capable of specific binding to a target cell antigen, wherein the target cell antigen is CEA, classified in CPC class C07K16/2878 and C07K16/3007.

III.	Claims 11-13, drawn to a bispecific antigen binding molecule comprising at least one antigen binding domain that binds 4-1BB and comprises complementarity determining regions (CDRs) defined by SEQ ID NOS: 1-6 and at least one antigen binding domain capable of specific binding to a target cell antigen, wherein the target cell antigen is CD19, classified in CPC class C07K16/2878 and C07K16/2896.

IV.	Claims 32-34, drawn to a bispecific antigen binding molecule comprising at least one antigen binding domain that binds mouse 4-1BB and comprises complementarity determining regions (CDRs) defined by SEQ ID NOS: 171-176 and at least one antigen binding domain capable of specific binding to a target cell antigen, classified in CPC class C07K16/2878 and C07K16/18.

subject to the nonallowance of the linking claim.  Upon the indication of allowability of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise requiring all the limitations of the allowable linking claim will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are distinct and separate for the following reasons:
Inventions I, II, and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the second antigen binding domain used in group I, group II, and group III each differs in their physiochemical and structural properties and .  
Inventions I/II/III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of use together at least because the inventions of groups I/II/III bind human 4-1BB (in view of the specificity of the CDRs recited) whereas the invention of group IV binds mouse 4-1BB.  The bispecific antibodies are therefore useful for, e.g., treating disease, but only in separate populations: an anti-mouse 4-1BB antibody would not be useful in a human nor would an anti-human 4-1BB antibody be useful in a mouse.  In addition, the structure of the anti-mouse 4-1BB antibody and the structure of the anti-human 4-1BB antibody differs so that the bispecific antigen binding molecules comprising them must also differ in structure and have different functional effect.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter and different searches in the patent literature, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  the examination of all groups would require different searches in the U.S. patent, international, foreign literature and the scientific literature, as shown by their different classification, and the different groups would require the consideration of different patentability issues.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Election of Species Requirement
Irrespective of which group is elected, a species of bispecific antibody must be elected that defines the overall format and the set of six CDRs for each of the antigen binding domains in the bispecific antigen binding molecule.  This application contains claims directed to the following patentably distinct species: each bispecific antibody defined by (1) a particular domain arrangement (i.e., one of the formats shown in Figure 1) and (2) a specific combination of CDRs 1, 2, and 3 for the VH and VL of the target antigen binding domain.  
The species are independent or distinct because bispecific antigen binding molecules comprising various combinations of CDRs have distinct structures, as do bispecific formats that have the alternate arrangements shown in Figure 1, even when the CDRs of each of the first and second binding domains are the same among the formats.  As is well known in the art, differences in even only one amino acid in one CDR can result in different pharmacokinetic and pharmacodynamic characteristics, and different formats as described in Figure 1 likewise have distinct pharmacokinetic and pharmacodynamic characteristics.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect:  a single disclosed species that identifies (i) the format (i.e., one of the formats in Figure 1, as recited in claims 16-19, and (2) the six CDRs (and VH and VL containing them) for the antigen binding domain that binds to the target cell antigen for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1 and 32 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species have acquired a separate status in the art due to their 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643